UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-01444 DWS Value Equity Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 2/29 Date of reporting period: 2/29/2012 ITEM 1. REPORT TO STOCKHOLDERS FEBRUARY 29, 2012 Annual Report to Shareholders DWS S&P 500 Plus Fund Contents 4 Portfolio Management Review 9 Performance Summary 12 Investment Portfolio 28 Statement of Assets and Liabilities 30 Statement of Operations 31 Statement of Changes in Net Assets 32 Financial Highlights 37 Notes to Financial Statements 48 Report of Independent Registered Public Accounting Firm 49 Information About Your Fund's Expenses 51 Tax Information 52 Shareholder Meeting Results 53 Investment Management Agreement Approval 58 Summary of Management Fee Evaluation by Independent Fee Consultant 62 Board Members and Officers 67 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. The fund may use derivatives, including as part of its Global Tactical Asset Allocation (GTAA) strategy. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Various factors, including costs, cash flows and security selection, may cause the fund's performance to differ from that of the index. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 9 through 11 for more complete performance information. Despite elevated volatility, the U.S. equity market finished the fund's 12-month reporting period ended February 29, 2012 with a return of 5.12%, as gauged by the Standard & Poor's 500® (S&P 500) Index. In the first half of the annual period, stock prices were pressured by concerns about slowing global growth and negative headlines regarding the European debt crisis. The market bottomed in early October, then embarked on a robust recovery that lasted through February 2012 and brought the index into positive territory for the year. Unfortunately, DWS S&P 500 Plus Fund did not fully participate in the stock market's upside. The fund returned 0.38% during the 12 months ended February 29, 2012, trailing the index. It is important to note that the Board of the fund recently approved the merger of the fund into DWS S&P 500 Index Fund. Having received approval from the fund's shares on April 16, 2012, this merger is expected to be completed at the close of business on April 27, 2012. The fund's investment program has two main components or strategies. The fund's primary strategy seeks to replicate the performance of the Standard & Poor's 500 Composite Stock Price Index (the "S&P 500 Index") The fund also employs a global tactical asset allocation overlay component (the "GTAA strategy"). Under normal circumstances, the fund invests at least 80% of its total assets, determined at the time of purchase, in stocks of companies included in the S&P 500 Index. In addition to the fund's index strategy, portfolio management seeks to enhance returns by employing the GTAA strategy, which attempts to take advantage of inefficiencies within global bond, equity and currency markets. Positive and Negative Contributors to Performance The negative return of the GTAA strategy accounted for almost all of the fund's underperformance relative to the benchmark during the 12-month reporting period. The largest factor weighing on the return of the GTAA strategy was the performance in its currency strategy. Here, GTAA was hurt by its short position in the Swiss franc early in the annual period. From the beginning of the reporting period through early August, the franc surged amid heavy inflows of cash from investors seeking a "safe haven" from turbulence in the world financial markets. The strategy's incorrect positioning in the currency was the leading cause of its underperformance. The performance of the GTAA strategy's bond portfolio performance had little net impact on performance during the period, as its long positions in the euro bund and U.K. gilt offset losses from its short positions in U.S. and Canadian 10-year bonds. "The negative return of the GTAA strategy accounted for almost all of the fund's underperformance relative to the benchmark during the 12-month reporting period." Performance in the equity portfolio was divided into two distinct periods. In the first, which ran from March 2011 through late September 2011, economic growth had softened in relation to the period that immediately preceded it, weighing on investor confidence and leading to numerous profit warnings and a sharp decline in corporate earnings estimates for the year ahead. The market was also pressured by the protracted U.S. debt ceiling debate, the ongoing government debt crisis in Europe and evidence that China's growth is slowing significantly. These factors prompted investors to become extremely risk-averse, leading to a "flight to quality" into U.S. Treasuries despite a downgrade of the U.S. credit rating in August, and sparking a corresponding retreat from equities. Given that the concern about global growth was the primary factor driving market performance during the third quarter, the worst-performing market segments were largely those with the greatest sensitivity to economic trends. Accordingly, materials, industrials and energy stocks all lagged the broader market. On the other side of the ledger, the best-performing sectors were generally those viewed as being more defensive in nature, such as utilities, health care and consumer staples. During the second half of the reporting period (October 2011 through February 2012), this situation reversed in a 180-degree fashion. Investors became more confident that European policy makers would address the region's problems, and a series of better-than-expected economic reports in the United States indicated that the previous fears about a potential recession had been exaggerated. The result was a strong, protracted rally in equities that saw a revival in the types of economically sensitive stocks that had lagged in the first half, together with more muted gains for the defensive areas of the market. For the full period, the defensive sectors — consumer staples, health care and utilities — came out on top. Consumer discretionary shares also delivered a strong performance behind the surprising recovery in consumer spending. On the other side of the ledger, financials and materials were the largest underperformers. Among individual stocks, the top three contributors to the 2011 performance of the S&P 500 Index were all technology stocks: Apple, Inc., International Business Machines Corp. and Microsoft Corp. ("Contribution" incorporates both a stock's total return and its weighting in the index.) The largest individual detractors were clustered in the financial sector, with Bank of America Corp., Citigroup, Inc. and JPMorgan Chase & Co. finishing the year as the largest detractors. Ten Largest Equity Holdings February 29, 2012 (19.0% of Net Assets) 1. Apple, Inc. Manufacturer of personal computers and communication solutions 3.8% 2. Exxon Mobil Corp. Explorer and producer of oil and gas 3.1% 3. Microsoft Corp. Developer of computer software 1.8% 4. International Business Machines Corp. Manufacturer of computers and provider of information processing services 1.8% 5. Chevron Corp. Operator of petroleum exploration, delivery and refining facilities 1.6% 6. General Electric Co. Diversified technology, media and financial services company 1.6% 7. Procter & Gamble Co. Manufacturer of diversified consumer products 1.4% 8. AT&T, Inc. An integrated telecommunications company 1.4% 9. Johnson & Johnson Provider of health care products 1.3% 10. Wells Fargo & Co. Diversified financial company 1.2% Portfolio holdings are subject to change. For more complete details about the fund's investment portfolio, see page 12. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section on page 67 for contact information. Subadvisor QS Investors, LLC ("QS Investors"), New York, New York, is the subadvisor for the fund. QS Investors manages and advises assets on behalf of institutional clients and retail funds, providing global expertise in research, portfolio management and quantitative analysis. Portfolio Management Team Robert Wang Head of Portfolio Management and Trading, QS Investors. Began managing the fund in 2008. · Joined QS Investors in 2010 after 28 years of experience of trading fixed income, foreign exchange and derivative products at Deutsche Asset Management and J.P. Morgan. · BS, The Wharton School, University of Pennsylvania. Thomas Picciochi Head of Global Tactical Asset Allocation Portfolio Management and Trading, QS Investors. Portfolio Manager of the fund. Joined the fund in 2007. · Joined QS Investors in 2010 after 24 years of experience in portfolio management and various research and analysis positions at Deutsche Asset Management, State Street Global Advisors, FPL Energy, Barnett Bank, Trade Finance Corporation and Reserve Financial Management. · BA and MBA, University of Miami. Russell Shtern, CFA Senior Equities Portfolio Manager, QS Investors. Joined the fund in 2008. · Joined QS Investors in 2010 after 11 years of experience as a portfolio manager and trader's assistant with Deutsche Asset Management. · BBA, Pace University. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The global tactical asset allocation (GTAA) strategy attempts to take advantage of inefficiencies within global equity, bond, commodity and currency markets. The strategy is implemented through the use of derivatives, which are contracts or other instruments whose value is based on, for example, indices, currencies or securities. The strategy primarily uses exchange-traded futures contracts and over-the-counter forward currency contracts. The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization- weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. The value of a short position rises when the underlying stock falls. Conversely, the value of a long position rises when the underlying stock rises. The consumer discretionary sector represents industries that produce goods and services that are not necessities in everyday life. Consumer staples are the industries that manufacture and sell products such as food and beverages, prescription drugs, and household products. Credit quality measures a bond issuer's ability to repay interest and principal in a timely manner. Rating agencies assign letter designations such as AAA, AA and so forth. The lower the rating, the higher the probability of default. Credit quality does not remove market risk and is subject to change. Performance Summary February 29, 2012 (Unaudited) Average Annual Total Returns as of 2/29/12 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 0.38% 23.23% 1.84% 3.79% Class B -0.41% 22.31% 1.09% 3.00% Class C -0.42% 22.34% 1.09% 3.02% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) -5.39% 20.83% 0.64% 3.18% Class B (max 4.00% CDSC) -3.38% 21.86% 0.91% 3.00% Class C (max 1.00% CDSC) -0.42% 22.34% 1.09% 3.02% No Sales Charges Class R 0.10% 22.90% 1.59% 3.54% Class S 0.62% 23.54% 2.09% 4.05% S&P 500® Index+ 5.12% 25.56% 1.58% 4.17% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated July 1, 2011 are 0.42%, 1.17%, 1.18%, 0.68% and 0.18% for Class A, Class B, Class C, Class R and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class R shares for the period prior to its inception on November 3, 2003 are derived from the historical performance of Class S shares of DWS S&P 500 Plus Fund during such periods and have been adjusted to reflect the higher total annual operating expenses of each specific class. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended February 29 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. + The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. Net Asset Value and Distribution Information Class A Class B Class C Class R Class S Net Asset Value: 2/29/12 $ 2/28/11 $ Distribution Information: Twelve Months as of 2/29/12: Income Dividends $ Morningstar Rankings — Large Blend Funds Category as of 2/29/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 75 3-Year of 62 5-Year of 25 10-Year of 52 Class B 1-Year of 81 3-Year of 74 5-Year of 48 10-Year of 78 Class C 1-Year of 81 3-Year of 73 5-Year of 48 10-Year of 77 Class R 1-Year of 78 3-Year of 67 5-Year of 30 Class S 1-Year of 72 3-Year of 58 5-Year of 20 10-Year of 40 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Investment Portfolio as of February 29, 2012 Shares Value ($) Common Stocks 93.2% Consumer Discretionary 10.3% Auto Components 0.2% Goodyear Tire & Rubber Co.* Johnson Controls, Inc. (a) Automobiles 0.5% Ford Motor Co. (a) Harley-Davidson, Inc. Distributors 0.1% Genuine Parts Co. Diversified Consumer Services 0.1% Apollo Group, Inc. "A"* DeVry, Inc. H&R Block, Inc. Hotels Restaurants & Leisure 1.8% Carnival Corp. Chipotle Mexican Grill, Inc.* Darden Restaurants, Inc. International Game Technology Marriott International, Inc. "A" (a) McDonald's Corp. Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. (a) Wyndham Worldwide Corp. Wynn Resorts Ltd. (a) Yum! Brands, Inc. Household Durables 0.2% D.R. Horton, Inc. Harman International Industries, Inc. Leggett & Platt, Inc. Lennar Corp. "A" Newell Rubbermaid, Inc. Pulte Group, Inc.* (a) Whirlpool Corp. Internet & Catalog Retail 0.9% Amazon.com, Inc.* Expedia, Inc. Netflix, Inc.* Priceline.com, Inc.* TripAdvisor, Inc.* (a) Leisure Equipment & Products 0.1% Hasbro, Inc. Mattel, Inc. Media 3.1% Cablevision Systems Corp. (New York Group) "A" CBS Corp. "B" Comcast Corp. "A" DIRECTV "A"* Discovery Communications, Inc. "A"* (a) Gannett Co., Inc. Interpublic Group of Companies, Inc. McGraw-Hill Companies, Inc. (a) News Corp. "A" Omnicom Group, Inc. (a) Scripps Networks Interactive "A" Time Warner Cable, Inc. (a) Time Warner, Inc. (a) Viacom, Inc. "B" Walt Disney Co. (a) Washington Post Co. "B" Multiline Retail 0.7% Big Lots, Inc.* Dollar Tree, Inc.* Family Dollar Stores, Inc. JC Penney Co., Inc. (a) Kohl's Corp. (a) Macy's, Inc. Nordstrom, Inc. (a) Sears Holdings Corp.* (a) Target Corp. (a) Specialty Retail 1.9% Abercrombie & Fitch Co. "A" AutoNation, Inc.* AutoZone, Inc.* Bed Bath & Beyond, Inc.* Best Buy Co., Inc. (a) CarMax, Inc.* (a) GameStop Corp. "A" Home Depot, Inc. Limited Brands, Inc. Lowe's Companies, Inc. O'Reilly Automotive, Inc.* (a) Orchard Supply Hardware Stores Corp. "A"* (a) 22 Ross Stores, Inc. Staples, Inc. (a) The Gap, Inc. Tiffany & Co. TJX Companies, Inc. (a) Urban Outfitters, Inc.* Textiles, Apparel & Luxury Goods 0.7% Coach, Inc. NIKE, Inc. "B" Ralph Lauren Corp. VF Corp. (a) Consumer Staples 10.1% Beverages 2.3% Beam, Inc. Brown-Forman Corp. "B" (a) Coca-Cola Co. Coca-Cola Enterprises, Inc. Constellation Brands, Inc. "A"* Dr. Pepper Snapple Group, Inc. (a) Molson Coors Brewing Co. "B" PepsiCo, Inc. Food & Staples Retailing 2.2% Costco Wholesale Corp. CVS Caremark Corp. Kroger Co. (a) Safeway, Inc. (a) SUPERVALU, Inc. Sysco Corp. (a) Wal-Mart Stores, Inc. (a) Walgreen Co. (a) Whole Foods Market, Inc. Food Products 1.7% Archer-Daniels-Midland Co. (a) Campbell Soup Co. ConAgra Foods, Inc. Dean Foods Co.* General Mills, Inc. H.J. Heinz Co. (a) Hormel Foods Corp. Kellogg Co. (a) Kraft Foods, Inc. "A" McCormick & Co., Inc. Mead Johnson Nutrition Co. (a) Sara Lee Corp. The Hershey Co. The JM Smucker Co. Tyson Foods, Inc. "A" Household Products 2.0% Clorox Co. Colgate-Palmolive Co. (a) Kimberly-Clark Corp. (a) Procter & Gamble Co. Personal Products 0.1% Avon Products, Inc. Estee Lauder Companies, Inc. "A" Tobacco 1.8% Altria Group, Inc. (a) Lorillard, Inc. (a) Philip Morris International, Inc. (a) Reynolds American, Inc. Energy 11.2% Energy Equipment & Services 1.9% Baker Hughes, Inc. (a) Cameron International Corp.* Diamond Offshore Drilling, Inc. FMC Technologies, Inc.* Halliburton Co. Helmerich & Payne, Inc. (a) Nabors Industries Ltd.* National Oilwell Varco, Inc. Noble Corp.* Rowan Companies, Inc.* Schlumberger Ltd. (a) Oil, Gas & Consumable Fuels 9.3% Alpha Natural Resources, Inc.* Anadarko Petroleum Corp. Apache Corp. (a) Cabot Oil & Gas Corp. (a) Chesapeake Energy Corp. (a) Chevron Corp. (a) ConocoPhillips CONSOL Energy, Inc. (a) Denbury Resources, Inc.* (a) Devon Energy Corp. (a) El Paso Corp. EOG Resources, Inc. EQT Corp. Exxon Mobil Corp. Hess Corp. Marathon Oil Corp. (a) Marathon Petroleum Corp. Murphy Oil Corp. Newfield Exploration Co.* Noble Energy, Inc. Occidental Petroleum Corp. Peabody Energy Corp. Pioneer Natural Resources Co. (a) QEP Resources, Inc. Range Resources Corp. Southwestern Energy Co.* (a) Spectra Energy Corp. Sunoco, Inc. Tesoro Corp.* Valero Energy Corp. (a) Williams Companies, Inc. WPX Energy, Inc.* Financials 13.2% Capital Markets 1.8% Ameriprise Financial, Inc. Bank of New York Mellon Corp. (a) BlackRock, Inc. Charles Schwab Corp. (a) E*TRADE Financial Corp.* Federated Investors, Inc. "B" (a) Franklin Resources, Inc. (a) Invesco Ltd. Legg Mason, Inc. Morgan Stanley (a) Northern Trust Corp. State Street Corp. T. Rowe Price Group, Inc. The Goldman Sachs Group, Inc. (a) Commercial Banks 2.5% BB&T Corp. (a) Comerica, Inc. Fifth Third Bancorp. First Horizon National Corp. Huntington Bancshares, Inc. KeyCorp M&T Bank Corp. (a) PNC Financial Services Group, Inc. Regions Financial Corp. SunTrust Banks, Inc. U.S. Bancorp. (a) Wells Fargo & Co. Zions Bancorp. Consumer Finance 0.8% American Express Co. (a) Capital One Financial Corp. Discover Financial Services SLM Corp. Diversified Financial Services 2.8% Bank of America Corp. Citigroup, Inc. CME Group, Inc. "A" (a) IntercontinentalExchange, Inc.* (a) JPMorgan Chase & Co. Leucadia National Corp. Moody's Corp. (a) NYSE Euronext The NASDAQ OMX Group, Inc.* Insurance 3.3% ACE Ltd. Aflac, Inc. Allstate Corp. American International Group, Inc.* (a) Aon Corp. (a) Assurant, Inc. Berkshire Hathaway, Inc. "B"* Chubb Corp. (a) Cincinnati Financial Corp. Genworth Financial, Inc. "A"* Hartford Financial Services Group, Inc. (a) Lincoln National Corp. Loews Corp. Marsh & McLennan Companies, Inc. MetLife, Inc. (a) Principal Financial Group, Inc. Progressive Corp. (a) Prudential Financial, Inc. The Travelers Companies, Inc. (a) Torchmark Corp. Unum Group XL Group PLC Real Estate Investment Trusts 1.8% American Tower Corp. (REIT) Apartment Investment & Management Co. "A" (REIT) AvalonBay Communities, Inc. (REIT) (a) Boston Properties, Inc. (REIT) Equity Residential (REIT) (a) HCP, Inc. (REIT) Health Care REIT, Inc. (REIT) (a) Host Hotels & Resorts, Inc. (REIT) Kimco Realty Corp. (REIT) Plum Creek Timber Co., Inc. (REIT) (a) ProLogis, Inc. (REIT) Public Storage (REIT) (a) Simon Property Group, Inc. (REIT) (a) Ventas, Inc. (REIT) (a) Vornado Realty Trust (REIT) Weyerhaeuser Co. (REIT) (a) Real Estate Management & Development 0.1% CBRE Group, Inc.* Thrifts & Mortgage Finance 0.1% Hudson City Bancorp., Inc. People's United Financial, Inc. Health Care 10.7% Biotechnology 1.1% Amgen, Inc. Biogen Idec, Inc.* Celgene Corp.* Gilead Sciences, Inc.* Health Care Equipment & Supplies 1.7% Baxter International, Inc. Becton, Dickinson & Co. (a) Boston Scientific Corp.* C.R. Bard, Inc. (a) CareFusion Corp.* Covidien PLC DENTSPLY International, Inc. (a) Edwards Lifesciences Corp.* Intuitive Surgical, Inc.* (a) Medtronic, Inc. (a) St. Jude Medical, Inc. (a) Stryker Corp. Varian Medical Systems, Inc.* (a) Zimmer Holdings, Inc.* Health Care Providers & Services 2.0% Aetna, Inc. AmerisourceBergen Corp. (a) Cardinal Health, Inc. CIGNA Corp. Coventry Health Care, Inc.* DaVita, Inc.* Express Scripts, Inc.* (a) Humana, Inc. Laboratory Corp. of America Holdings* (a) McKesson Corp. Medco Health Solutions, Inc.* Patterson Companies, Inc. Quest Diagnostics, Inc. Tenet Healthcare Corp.* UnitedHealth Group, Inc. (a) WellPoint, Inc. Health Care Technology 0.1% Cerner Corp.* (a) Life Sciences Tools & Services 0.5% Agilent Technologies, Inc.* Life Technologies Corp.* PerkinElmer, Inc. Thermo Fisher Scientific, Inc.* Waters Corp.* Pharmaceuticals 5.3% Abbott Laboratories (a) Allergan, Inc. Bristol-Myers Squibb Co. Eli Lilly & Co. Forest Laboratories, Inc.* (a) Hospira, Inc.* Johnson & Johnson (a) Merck & Co., Inc. Mylan, Inc.* (a) Perrigo Co. Pfizer, Inc. Watson Pharmaceuticals, Inc.* Industrials 10.1% Aerospace & Defense 2.4% Boeing Co. General Dynamics Corp. Goodrich Corp. Honeywell International, Inc. (a) L-3 Communications Holdings, Inc. (a) Lockheed Martin Corp. (a) Northrop Grumman Corp. (a) Precision Castparts Corp. (a) Raytheon Co. Rockwell Collins, Inc. (a) Textron, Inc. (a) United Technologies Corp. (a) Air Freight & Logistics 0.9% C.H. Robinson Worldwide, Inc. (a) Expeditors International of Washington, Inc. FedEx Corp. United Parcel Service, Inc. "B" (a) Airlines 0.1% Southwest Airlines Co. (a) Building Products 0.0% Masco Corp. Commercial Services & Supplies 0.4% Avery Dennison Corp. Cintas Iron Mountain, Inc. (a) Pitney Bowes, Inc. R.R. Donnelley & Sons Co. (a) Republic Services, Inc. Stericycle, Inc.* Waste Management, Inc. (a) Construction & Engineering 0.2% Fluor Corp. Jacobs Engineering Group, Inc.* Quanta Services, Inc.* Electrical Equipment 0.5% Cooper Industries PLC Emerson Electric Co. Rockwell Automation, Inc. Roper Industries, Inc. Industrial Conglomerates 2.4% 3M Co. Danaher Corp. (a) General Electric Co. Tyco International Ltd. Machinery 2.1% Caterpillar, Inc. (a) Cummins, Inc. (a) Deere & Co. (a) Dover Corp. (a) Eaton Corp. Flowserve Corp. Illinois Tool Works, Inc. (a) Ingersoll-Rand PLC (a) Joy Global, Inc. PACCAR, Inc. (a) Pall Corp. Parker Hannifin Corp. (a) Snap-on, Inc. Stanley Black & Decker, Inc. (a) Xylem, Inc. Professional Services 0.1% Dun & Bradstreet Corp. Equifax, Inc. Robert Half International, Inc. Road & Rail 0.8% CSX Corp. (a) Norfolk Southern Corp. Ryder System, Inc. Union Pacific Corp. (a) Trading Companies & Distributors 0.2% Fastenal Co. (a) W.W. Grainger, Inc. (a) Information Technology 18.6% Communications Equipment 2.0% Cisco Systems, Inc. F5 Networks, Inc.* Harris Corp. JDS Uniphase Corp.* Juniper Networks, Inc.* Motorola Mobility Holdings, Inc.* (a) Motorola Solutions, Inc. QUALCOMM, Inc. Computers & Peripherals 5.0% Apple, Inc.* Dell, Inc.* EMC Corp.* (a) Hewlett-Packard Co. Lexmark International, Inc. "A" NetApp, Inc.* SanDisk Corp.* Western Digital Corp.* Electronic Equipment, Instruments & Components 0.4% Amphenol Corp. "A" (a) Corning, Inc. (a) FLIR Systems, Inc. Jabil Circuit, Inc. Molex, Inc. (a) TE Connectivity Ltd. (a) Internet Software & Services 1.7% Akamai Technologies, Inc.* eBay, Inc.* Google, Inc. "A"* VeriSign, Inc. (a) Yahoo!, Inc.* (a) IT Services 3.6% Accenture PLC "A" Automatic Data Processing, Inc. Cognizant Technology Solutions Corp. "A"* Computer Sciences Corp. Fidelity National Information Services, Inc. Fiserv, Inc.* International Business Machines Corp. MasterCard, Inc. "A" Paychex, Inc. (a) SAIC, Inc.* Teradata Corp.* Total System Services, Inc. Visa, Inc. "A" (a) Western Union Co. Office Electronics 0.1% Xerox Corp. Semiconductors & Semiconductor Equipment 2.2% Advanced Micro Devices, Inc.* Altera Corp. Analog Devices, Inc. Applied Materials, Inc. (a) Broadcom Corp. "A"* First Solar, Inc.* Intel Corp. KLA-Tencor Corp. (a) Linear Technology Corp. LSI Corp.* Microchip Technology, Inc. (a) Micron Technology, Inc.* Novellus Systems, Inc.* NVIDIA Corp.* Teradyne, Inc.* Texas Instruments, Inc. Xilinx, Inc. (a) Software 3.6% Adobe Systems, Inc.* Autodesk, Inc.* BMC Software, Inc.* CA, Inc. (a) Citrix Systems, Inc.* Electronic Arts, Inc.* Intuit, Inc. Microsoft Corp. Oracle Corp. Red Hat, Inc.* Salesforce.com, Inc.* (a) Symantec Corp.* Materials 3.3% Chemicals 2.1% Air Products & Chemicals, Inc. (a) Airgas, Inc. CF Industries Holdings, Inc. Dow Chemical Co. (a) E.I. du Pont de Nemours & Co. Eastman Chemical Co. Ecolab, Inc. FMC Corp. International Flavors & Fragrances, Inc. Monsanto Co. PPG Industries, Inc. (a) Praxair, Inc. (a) Sigma-Aldrich Corp. (a) The Mosaic Co. The Sherwin-Williams Co. (a) Construction Materials 0.1% Vulcan Materials Co. Containers & Packaging 0.1% Ball Corp. Bemis Co., Inc. Owens-Illinois, Inc.* Sealed Air Corp. Metals & Mining 0.8% Alcoa, Inc. (a) Allegheny Technologies, Inc. Cliffs Natural Resources, Inc. (a) Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. (a) Nucor Corp. (a) SunCoke Energy, Inc.* Titanium Metals Corp. United States Steel Corp. Paper & Forest Products 0.2% International Paper Co. (a) MeadWestvaco Corp. Telecommunication Services 2.5% Diversified Telecommunication Services 2.4% AT&T, Inc. (a) CenturyLink, Inc. (a) Frontier Communications Corp. (a) Verizon Communications, Inc. Windstream Corp. (a) Wireless Telecommunication Services 0.1% MetroPCS Communications, Inc.* Sprint Nextel Corp.* (a) Utilities 3.2% Electric Utilities 1.8% American Electric Power Co., Inc. Duke Energy Corp. (a) Edison International Entergy Corp. (a) Exelon Corp. (a) FirstEnergy Corp. (a) NextEra Energy, Inc. (a) Northeast Utilities Pepco Holdings, Inc. Pinnacle West Capital Corp. PPL Corp. Progress Energy, Inc. Southern Co. (a) Gas Utilities 0.0% AGL Resources, Inc. ONEOK, Inc. Independent Power Producers & Energy Traders 0.2% AES Corp.* (a) Constellation Energy Group, Inc. NRG Energy, Inc.* Multi-Utilities 1.2% Ameren Corp. CenterPoint Energy, Inc. CMS Energy Corp. Consolidated Edison, Inc. Dominion Resources, Inc. (a) DTE Energy Co. Integrys Energy Group, Inc. NiSource, Inc. PG&E Corp. (a) Public Service Enterprise Group, Inc. SCANA Corp. Sempra Energy TECO Energy, Inc. Wisconsin Energy Corp. (a) Xcel Energy, Inc. Total Common Stocks (Cost $132,041,673) Preferred Stock 0.0% Consumer Discretionary Specialty Retail Orchard Supply Hardware Stores Corp. Series A* (a) (Cost $43) 22 45 Securities Lending Collateral 29.1% Daily Assets Fund Institutional, 0.26% (b) (c) (Cost $58,574,751) Cash Equivalents 2.2% Central Cash Management Fund, 0.10% (b) (Cost $4,390,902) % of Net Assets Value ($) Total Investment Portfolio (Cost $195,007,369)+ Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. + The cost for federal income tax purposes was $200,254,495. At February 29, 2012, net unrealized appreciation for all securities based on tax cost was $50,278,349. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $59,124,301 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $8,845,952. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at February 29, 2012 amounted to $56,998,500, which is 28.3% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust At February 29, 2012, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 10 Year Australian Treasury Bond AUD 3/15/2012 ) S&P 500 E-Mini Index USD 3/16/2012 94 S&P 500 Index USD 3/15/2012 24 United Kingdom Long Gilt Bond GBP 6/27/2012 Total net unrealized appreciation At February 29, 2012, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) 10 Year Canadian Government Bond CAD 6/20/2012 ) 10 Year U.S. Treasury Note USD 6/20/2012 ) Total unrealized depreciation ) At February 29, 2012, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty USD CHF 3/21/2012 UBS AG USD AUD 3/21/2012 UBS AG USD SEK 3/21/2012 UBS AG USD NOK 3/21/2012 UBS AG Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty USD JPY 3/21/2012 ) UBS AG NOK USD 3/21/2012 ) UBS AG EUR USD 3/21/2012 ) UBS AG NZD USD 3/21/2012 ) UBS AG CAD USD 3/21/2012 ) UBS AG GBP USD 3/21/2012 ) UBS AG Total unrealized depreciation ) Currency Abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP Great British Pound JPY Japanese Yen NOK Norwegian Krone NZD New Zealand Dollar SEK Swedish Krona USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts and forward foreign currency exchange contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of February 29, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
